DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks and amendments filed 11/19/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks on p. 8-9 regarding claim rejections under 35 USC 101, have been fully considered, however, are not persuasive. The ultrasound probe is well known (Halmann US 2017/0086790 or Gill, Robert W. "Measurement of blood flow by ultrasound: accuracy and sources of error." Ultrasound in medicine & biology 11.4 (1985): 625-641.) and is merely used for data acquisition which is extra-solution activity and does not sufficiently link to a practical application . Additionally,  a processor is found to be routine, well-known and conventional as found by the courts (See MPEP 2106.05(d)), and therefore, the claim does not include additional elements that are sufficient to amount to sufficiently more than the judicial exception. Under their broadest reasonable interpretation, the limitations cited as abstract cover performance in the mind but for the recitation of generic computer components such as “at least one processor” (claim 1) or “memory” (claim 1). Other than the computer elements noted, nothing in the claims precludes the steps from being performed in the mind. 
Applicant’s remarks regarding claim rejections under 35 USC 102 and/or 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 10, that the prior art of record fails to teach store the acquired ultrasound image in the memory based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value, acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest, and store the enlarged image of the region of interest in the memory. Examiner respectfully disagrees for the following reasons: 
Applicant has merely absorbed the cancelled claim limitations into the independent claims, and therefore, the previous applications of the prior art of record in rejecting the independent claims still stand. 
For example, cancelled claim 2 previously recited the ultrasound imaging apparatus of claim 1, wherein the condition comprises a condition where a velocity of blood flow in a region of interest in the real- time ultrasound image of the object is greater than a particular value. Wherein the “condition” recited in claim 2 is a condition for automatically saving an ultrasound image. Therefore, old rejection of claim 2 in the previous action is applicable in teaching this amended limitation of claims 1, 12, and 20. 
Cancelled claim 7 previously recited acquire and save an enlarged version of an image of a portion corresponding to a region of interest in the 10obtained ultrasound image. Wherein the amended limitations of claims 1, 12, and 20 are acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest, store the enlarged image of the region of interest in the memory. Therefore, applicant has merely absorbed the limitations of cancelled claim 7 into independent claim 1, 12, and 20, thus, the rejection of claim 7 in the previous office action still stands in rejecting the amended limitations of claims 1, 12, and 20. 
	Applicant argues on p. 11-12, that Kanayama does not teach storing an ultrasound image with a high blood flow rate, however, previously the language of claim 2 only referred to a condition wherein blood flow in a region of interest was higher than a particular value and did not recite storing an ultrasound image based on the recited condition, and therefore, Kanayama in combination with Himsl 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10-12, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a mental process(es) without significantly more. Independent claims 1 and 14 recite teach store the acquired ultrasound image in the memory based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value, acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest, and store the enlarged image of the region of interest in the memory. Under their broadest reasonable interpretation, they cover the performance of the limitations in the mind but for the recitation of generic computer components such as “processor” (claim 1), and “memory” (claim 1), other than the computer elements noted, nothing in the claims precludes the step from being performed in the mind. For example, in context, the claims encompass a user observing an ultrasound image and performing a determination of whether or not to save an image frame based on whether a condition of interest is present in an ultrasound image frame. There is nothing recited in the claim that precludes the cited functions or steps from being practically performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for generic computer components, then it falls within the “mental MPEP 2106.4(a)(2). 
The judicial exception is not integrated into a practical application. The abstract ideas cited above do not improve the functioning of an associated computer or convey a process which was not previously able to be performed by a computer.  
The additional limitations of “a memory storing the ultrasound image of the object” and  “at least one processor” configured to perform the judicial exception merely amounts to invoking a computer or other machinery to perform the abstract idea and thus also does not integrate, either solely or as a whole, the judicial exception into a practical application.
The additional limitation “acquire the ultrasound image of the object” is merely a data gathering step that falls under insignificant extra-solution activity and simply specifies the nature of the data used in performing the abstract ideas. 
Therefore, it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practice of the abstract idea. The claims are therefore directed to an abstract idea. See MPEP 2106.04(d) and MPEP 2106.05(g).
The claimed additional computer elements (the processor and memory) are nothing more than a nominal recitation of a computer covering an abstract concept, which is insufficient to make a claim patent eligible. See Bancorp Servs. v. Sun Life Assurance Co.¸ 687 F.3d 1266, 1278 (Fed. Circ. 2012). See also Mayo, 132 S. Ct. at 1293 (a claim cannot simply state the abstract idea and add the words “‘apply it.’”). Additionally, a probe for ultrasonic imaging is seen to be well-understood, routine, and conventional activity previously known to the industry. (Himsl (US 2018/0129782), Para [0002], “An ultrasound imaging system typically includes an ultrasound probe that is applied to a patient's body and a workstation or device that is operably coupled to the probe. The probe may be controlled by an MPEP 2106.05(d))
After consideration of the claim limitations and relevant factors, it is apparent that claims 1, 12, and 20 are directed to abstract ideas without sufficient integration into a practical application and without significantly more. 
Dependent claims 10-11 also do not sufficiently integrate the abstract ideas into a practical application or recite elements which constitute significantly more. The dependent claims expand upon the functions of the generic computer components or provide additional descriptions of the mental processes. The dependent claims only further expand upon features which, under a broadest reasonable interpretation, cover performing an ultrasound scan and observing the ultrasound images for pleural lines, defining regions of interest below each pleural line, identifying B-lines within the region of interest, and selecting an image frame containing the desired B-line intensity within the selected region of interest and therefore define additional abstract ideas in the form of mental processes. The subject matter does not define an inventive concept and does not constitute a practical application or significantly more than the abstract ideas identified from their respective parent claims. Therefore, the claims, considering each of the limitations alone and in combination, are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 10-12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Himsl (US 2018/0129782), in view of Keidar (US 2019/0142363), and further in view of Park (US 10,376,239).
	
	
With respect to claim 1, Himsl discloses in at least Figs. 1 and 3, an ultrasound imaging apparatus configured to automatically save an ultrasound image of an object (Abstract, “Methods and systems are provided for tagging and selectively saving medical imaging data”), the ultrasound imaging apparatus comprising: 
a probe (106) configured to acquire the ultrasound image of the object (Para [0002], “An ultrasound imaging system typically includes an ultrasound probe that is applied to a patient's body and a workstation or device that is operably coupled to the probe. The probe may be controlled by an operator of the system (e.g., a sonographer) and is configured to transmit and receive ultrasound signals that are processed into an ultrasound image by the workstation or device.”); 
a memory (114) configured to store the ultrasound image of the object (Para [0002], “The workstation or device may display the ultrasound images on a display device and store the images on an internal memory or on a remote server.”); and 
at least one processor (116) configured to:
store the acquired ultrasound image in the memory (Para [0032], “The method 300 may be performed with an imaging system, such as the ultrasound imaging system 100 shown in FIG. 1. More specifically, method 300 may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuation signals sent from the system controller to the display device” Wherein the control unit 116 is a processor that performs the method 300, and wherein method 300 is a selective image saving method; (Para [0064], “automatically tag each image of the plurality of images that includes the feature of interest; and send each tagged image to a permanent memory.” Wherein the presence of a feature of interest within an image is seen as a condition, wherein the tagging is seen to be done automatically based on selected parameters, and wherein selection of tagged images is also seen to be done automatically based on selected parameters; (Para [0029], “Therefore, as another example, only images with the desired tag(s) are saved, such as when the user designates a selective save mode, as described in detail with reference to FIG. 3. As still another example, images with the desired tag(s) may be saved to a different memory than images that do not contain the desired tag(s). For example, images with the desired tag(s) may be saved to a PACS server memory (e.g., remote memory 124 of FIG. 1), and images that do not contain the desired tag(s) may be saved to an internal memory of the medical imaging system (for example, memory 120 of FIG. 1).” Wherein images with the desired tag(s) are saved and this is seen as the automatic acquisition and saving of images with a satisfied condition, wherein the tagging is seen to be done automatically based on selected parameters, wherein selection of tagged images is also seen to be done automatically based on selected parameters, and wherein the computer is seen to perform these processes without external prompts, and thus, is seen to automatically perform the mentioned tasks)
However, Himsl does not teach based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value.
In the field of ultrasound imaging, Keidar teaches based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value (Para [0063], “the processor 260 uses the transducer data, determines blood flow velocities, determines peak blood flow velocity, compares the peak blood flow velocity to set blood flow velocity thresholds, and provides data for a visual display of the results of the analysis/calculations”; (Abstract, “The invention includes a simple ECHO device which uses ultrasonic signals to detect and determine maximum blood flow velocities, and compares the maximum blood flow velocities to set thresholds to determine if it is appropriate for the patient to be subjected to additional and more detailed assessments for heart valve comparing the peak blood flow velocity to a determined threshold value; and if the peak blood flow velocity is determined to exceed a determined threshold, then recommending the patient for additional heart valve disease assessment and analysis using equipment other than the hand-held echo monitoring device.” Wherein the system detects peak blood flow velocities based on a set threshold).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the ultrasound apparatus of Himsl (wherein the user designates a selective save mode for images containing a desired tag) with a known method (determination of peak blood flow velocities associated with a predetermined threshold from acquired ultrasound images) to yield predictable results (selectively saving acquired ultrasound images with peak blood flow velocities that exceed a predetermined threshold). 
	The motivation being (Para [0014], “to identify peak blood flow velocities in a human heart, and to provide indicia to a user indicating the risk of the patient having heart valve disease.”) as taught by Keidar.  
However, Himsl does not teach acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest 
store the enlarged image of the region of interest in the memory
(Col. 4, lines 61-66, “For example, the change information may be information for inserting a letter or image into an ultrasound image, information for changing an imaging mode for an ultrasound image, or information for displaying an enlarged or reduced version of an ultrasound image”; (Claim 8, “The ultrasound imaging apparatus of claim 1, wherein the processor is further configured to control the display to display the first change information and the second change information that are classified according to a predetermined criterion or arranged according to an order in which the first change Wherein the displaying of an enlarged ultrasound image corresponding to a region of interest is inherently the storage of an ultrasound image within a memory, and wherein the acquiring of an ultrasound image also comprises controlling an ultrasound probe to focus an ultrasound beam on a region of interest. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Himsl with the application of a known technique to a known device (a processor configured to save and display an enlarged or reduced version of an ultrasound image) as disclosed by Park, ready for improvement to yield predictable results (detailed examination of ultrasound images)
	The motivation being to (Col. 1, lines 24-27, “provide high-resolution images of internal tissues of an object to a medical practitioner without the need for performing a surgical procedure to directly incise the object for observation.”)

With respect to claim 10, Himsl discloses in at least Figs. 1 and 3, the ultrasound imaging apparatus of claim 1.
However, Himsl does not disclose wherein the at least one processor is further configured to add at least one or a combination of an annotation and a body marker to the acquired ultrasound image.
In the similar field of ultrasonic imaging apparatuses and methods of processing ultrasound images, Park discloses in at least Figs. 6 and 7 wherein the at least one processor is further configured to add at least one or a combination of an annotation and a body marker to the acquired ultrasound image (Col. 10, lines 4-7, “The apparatus 100 (200) may receive from the user an input for inserting an annotation 620 into an ultrasound image 610 displayed at a time point 362 within a progress indicator 330.”)

	The motivation being to (Col. 1, lines 24-27, “provide high-resolution images of internal tissues of an object to a medical practitioner without the need for performing a surgical procedure to directly incise the object for observation.” Wherein the annotations are seen to provide for a more detailed presentation of an ultrasound image) 

With respect to claim 11, Himsl discloses in at least Figs. 1 and 3, the ultrasound imaging apparatus of claim 1, wherein the at least one processor (116) is further configured to automatically execute, when the ultrasound image is acquired and saved, a function related to the saved ultrasound image object (Para [0032], “The method 300 may be performed with an imaging system, such as the ultrasound imaging system 100 shown in FIG. 1. More specifically, method 300 may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuation signals sent from the system controller to the display device” Wherein the control unit 116 is seen as a processor that performs the method 300, and wherein method 300 is a selective image saving method), 
wherein the function related to the saved ultrasound image comprises at least one or a combination of a diagnostic function with respect to the object in the saved ultrasound image and a measurement function with respect to the saved ultrasound image (Para [0040], “As described above, measured during an exam”; (Para [0016], “In one example, the remote memory 124 may be part of a picture archiving and communication system (PACS) that is configured to store patient medical histories, imaging data, test results, diagnosis information, management information, and/or scheduling information, for example.” Wherein the imaging procedure is seen to consist of a combination of a diagnostic and measurement function)

With respect to claim 12, Himsl discloses in at least Figs. 1 and 3, a method of operating an ultrasound imaging apparatus configured to automatically save an ultrasound image of an object, the method comprising: 
acquiring the ultrasound image of the object (Para [0004], “Thus, medical imaging data, such as ultrasound imaging data, may be automatically classified and tagged by a controller of the imaging system based on the features of the imaging data”; (Para [0027], “Turning now to FIG. 2, a block diagram of a system 200 for classifying and saving images acquired by a medical imaging system (e.g., system 100 of FIG. 1) is illustrated…. algorithms to automatically classify one or more images acquired by the medical imaging system based on identified features of the image, such as anatomical features”); 
storing the acquired ultrasound image in a memory (Para [0032], “The method 300 may be performed with an imaging system, such as the ultrasound imaging system 100 shown in FIG. 1. More specifically, method 300 may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuation signals sent from the system controller to the display device” Wherein the control unit 116 is seen as a processor that performs the method 300, and wherein method 300 is a selective image saving method; (Para [0028], “As one example, a system Wherein the setting of a condition parameters is performed for tagging images and automatic selection; (Para [0064], “automatically tag each image of the plurality of images that includes the feature of interest; and send each tagged image to a permanent memory.” Wherein the presence of a feature of interest within an image is seen as a condition; (Para [0029], “Therefore, as another example, only images with the desired tag(s) are saved, such as when the user designates a selective save mode, as described in detail with reference to FIG. 3. As still another example, images with the desired tag(s) may be saved to a different memory than images that do not contain the desired tag(s). For example, images with the desired tag(s) may be saved to a PACS server memory (e.g., remote memory 124 of FIG. 1), and images that do not contain the desired tag(s) may be saved to an internal memory of the medical imaging system (for example, memory 120 of FIG. 1).” Wherein images with the desired tag(s) are saved and this is the automatic acquisition and saving of images with a satisfied condition)
However, Himsl does not teach based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value.
In the field of ultrasound imaging, Keidar teaches based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value (Para [0063], “the processor 260 uses the transducer data, determines blood flow velocities, determines peak blood flow velocity, compares the peak blood flow velocity to set blood flow velocity thresholds, and provides data for a visual display of the results of the analysis/calculations”; (Abstract, “The invention includes a simple ECHO device which uses ultrasonic signals to detect and determine maximum blood flow velocities, and compares the maximum blood flow velocities to set thresholds to determine if it is appropriate for the patient to be subjected to additional and more detailed assessments for heart valve disease”; (Para [0024], “the invention may include detecting peak blood flow velocity within the heart comparing the peak blood flow velocity to a determined threshold value; and if the peak blood flow velocity is determined to exceed a determined threshold, then recommending the patient for additional heart valve disease assessment and analysis using equipment other than the hand-held echo monitoring device.” Wherein the system detects peak blood flow velocities based on a set threshold)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the ultrasound apparatus of Himsl (wherein the user designates a selective save mode for images containing a desired tag) with a known method (determination of peak blood flow velocities associated with a predetermined threshold from acquired ultrasound images) to yield predictable results (selectively saving acquired ultrasound images with peak blood flow velocities that exceed a predetermined threshold). 
	The motivation being (Para [0014], “to identify peak blood flow velocities in a human heart, and to provide indicia to a user indicating the risk of the patient having heart valve disease.”) as taught by Keidar.  
However, Himsl does not teach acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest 
store the enlarged image of the region of interest in the memory
(Col. 4, lines 61-66, “For example, the change information may be information for inserting a letter or image into an ultrasound image, information for changing an imaging mode for an ultrasound image, or information for displaying an enlarged or reduced version of an ultrasound image”; (Claim 8, “The ultrasound imaging apparatus of claim 1, wherein the processor is further configured to control the display to display the first change information and the second change information that are classified according to a predetermined criterion or arranged according to an order in which the first change information and the second change information are generated.” Wherein the displaying of an enlarged ultrasound image corresponding to a region of interest is inherently the storage of an ultrasound image within a memory, and wherein the acquiring of an ultrasound image also comprises controlling an ultrasound probe to focus an ultrasound beam on a region of interest. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Himsl with the application of a known technique to a known device (a processor configured to save and display an enlarged or reduced version of an ultrasound image) as disclosed by Park, ready for improvement to yield predictable results (detailed examination of ultrasound images)
	The motivation being to (Col. 1, lines 24-27, “provide high-resolution images of internal tissues of an object to a medical practitioner without the need for performing a surgical procedure to directly incise the object for observation.”)

With respect to claim 20, Himsl discloses in at least Figs. 1 and 3, a computer program product comprising a recording medium having stored therein program instructions that, when executed by a processor (116), cause the processor to perform a method of automatically saving an ultrasound image of an object (Para [0032], “More specifically, method 300 may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuation signals sent from the system controller to the display device.”), the method comprising: 
acquiring the ultrasound image of the object (Para [0004], “Thus, medical imaging data, such as ultrasound imaging data, may be automatically classified and tagged by a controller of the imaging system based on the features of the imaging data”; (Para [0027], “Turning now to FIG. 2, a block diagram of a system 200 for classifying and saving images acquired by a medical imaging system (e.g., system 100 anatomical features”); 
storing the acquired ultrasound image in a memory (Para [0032], “The method 300 may be performed with an imaging system, such as the ultrasound imaging system 100 shown in FIG. 1. More specifically, method 300 may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuation signals sent from the system controller to the display device” Wherein the control unit 116 is seen as a processor that performs the method 300, and wherein method 300 is a selective image saving method; (Para [0028], “As one example, a system operator may manually input the exam context, such as by selecting exam operating parameters from a list of possible operating parameters or by selecting a pre-programmed imaging protocol.” Wherein the setting of a condition parameters is performed for tagging images and automatic selection; (Para [0064], “automatically tag each image of the plurality of images that includes the feature of interest; and send each tagged image to a permanent memory.” Wherein the presence of a feature of interest within an image is seen as a condition; (Para [0029], “Therefore, as another example, only images with the desired tag(s) are saved, such as when the user designates a selective save mode, as described in detail with reference to FIG. 3. As still another example, images with the desired tag(s) may be saved to a different memory than images that do not contain the desired tag(s). For example, images with the desired tag(s) may be saved to a PACS server memory (e.g., remote memory 124 of FIG. 1), and images that do not contain the desired tag(s) may be saved to an internal memory of the medical imaging system (for example, memory 120 of FIG. 1).” Wherein images with the desired tag(s) are saved and this is the automatic acquisition and saving of images with a satisfied condition)
based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value.
In the field of ultrasound imaging, Keidar teaches based on a velocity of blood flow in a region of interest in the acquired ultrasound image of the object being greater than a particular value (Para [0063], “the processor 260 uses the transducer data, determines blood flow velocities, determines peak blood flow velocity, compares the peak blood flow velocity to set blood flow velocity thresholds, and provides data for a visual display of the results of the analysis/calculations”; (Abstract, “The invention includes a simple ECHO device which uses ultrasonic signals to detect and determine maximum blood flow velocities, and compares the maximum blood flow velocities to set thresholds to determine if it is appropriate for the patient to be subjected to additional and more detailed assessments for heart valve disease”; (Para [0024], “the invention may include detecting peak blood flow velocity within the heart using the hand-held echo velocity monitoring device of the invention; comparing the peak blood flow velocity to a determined threshold value; and if the peak blood flow velocity is determined to exceed a determined threshold, then recommending the patient for additional heart valve disease assessment and analysis using equipment other than the hand-held echo monitoring device.” Wherein the system detects peak blood flow velocities based on a set threshold)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have combined the ultrasound apparatus of Himsl (wherein the user designates a selective save mode for images containing a desired tag) with a known method (determination of peak blood flow velocities associated with a predetermined threshold from acquired ultrasound images) to yield predictable results (selectively saving acquired ultrasound images with peak blood flow velocities that exceed a predetermined threshold). 

However, Himsl does not teach acquire an enlarged image of the region of interest by controlling the probe to focus a beam on the region of interest 
store the enlarged image of the region of interest in the memory
(Col. 4, lines 61-66, “For example, the change information may be information for inserting a letter or image into an ultrasound image, information for changing an imaging mode for an ultrasound image, or information for displaying an enlarged or reduced version of an ultrasound image”; (Claim 8, “The ultrasound imaging apparatus of claim 1, wherein the processor is further configured to control the display to display the first change information and the second change information that are classified according to a predetermined criterion or arranged according to an order in which the first change information and the second change information are generated.” Wherein the displaying of an enlarged ultrasound image corresponding to a region of interest is inherently the storage of an ultrasound image within a memory, and wherein the acquiring of an ultrasound image also comprises controlling an ultrasound probe to focus an ultrasound beam on a region of interest. 
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Himsl with the application of a known technique to a known device (a processor configured to save and display an enlarged or reduced version of an ultrasound image) as disclosed by Park, ready for improvement to yield predictable results (detailed examination of ultrasound images)
	The motivation being to (Col. 1, lines 24-27, “provide high-resolution images of internal tissues of an object to a medical practitioner without the need for performing a surgical procedure to directly incise the object for observation.”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/SEAN V BLINDER/Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793